Citation Nr: 1004386	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis and/or an 
asbestos-related disease other than chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1979 to February 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied service connection for asbestosis.  
The Veteran requested a Travel Board hearing, but failed to 
report on the date it was scheduled, May 8, 2007.  He 
alleged he was not timely notified of the hearing, and was 
rescheduled in September 2007.  He again failed to report 
(this time not offering cause).  In August 2008, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).  In December 2008, the case was 
remanded for additional development.  


FINDING OF FACT

Asbestosis and/or an asbestos-related disease other than 
COPD was not manifested in service; the preponderance of the 
evidence is against a finding that the Veteran has such a 
disability.


CONCLUSION OF LAW

Service connection for asbestosis and/or an asbestos-related 
disease other than COPD is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 
1311 (Fed. Cir. 2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its adjudication.  
March 2004 and February 2009 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter also 
informed the appellant of disability rating and effective 
date criteria.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are 
associated with his claims file, and pertinent postservice 
treatment records have been secured.  The RO arranged for VA 
examinations in March 2004 and in March 2009.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1998); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or 
postservice occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran alleges he has asbestosis and/or an asbestos-
related disease other than COPD as a result of exposure to 
asbestos in service.  His service personnel records reflect 
that he served in the U.S. Coast Guard aboard the USCGC 
Munro and USCGC Mellon; thus, it is likely (and not in 
dispute) that his shipboard duties involved some level of 
exposure to asbestos.  However, the threshold matter that 
must be established here, as in any claim seeking service 
connection, is whether the Veteran indeed has the disability 
for which service connection is sought, i.e., asbestosis 
and/or an asbestos-related disease other than COPD.  The 
record does not include any competent evidence of a current 
diagnosis of asbestosis and/or an asbestos-related disease 
other than COPD.  [Notably, the record does show that the 
Veteran has a diagnosis of COPD.  Service connection for 
COPD was denied by the Board in December 2008.]

The Veteran's STRs, including his January 1983 service 
separation physical examination report, are silent for any 
complaints, findings, treatment, or diagnoses relating to 
asbestosis or any respiratory disability.

VA outpatient treatment records show that in September 2002, 
the Veteran was seen for chest pain and shortness of breath.  
These were found to be secondary to anxiety, and not related 
to a respiratory disability.  In September 2003, he reported 
using his inhaler more, wheezing in his sleep, and 
experiencing shortness of breath when driving into the city 
from his rural home; asthma was diagnosed.  In October 2003, 
he complained of progressive shortness of breath.  A 
November 2003 chest X-ray revealed chronic, mild 
peribronchial thickening; the impression was no evidence of 
acute cardiopulmonary disease.  A December 2003 pulmonary 
function test showed moderately severe obstructive defect 
without response to inhaled medications.
On March 2004 VA examination, COPD, heavy asbestos exposure, 
and diminishing smoking disorder were diagnosed.  The 
examiner stated, "[The Veteran was heavily exposed to 
asbestos in the Coast Guard, and while there are no current 
diagnostic markers to confirm asbestosis, it is entirely 
likely that this is the beginning to play a role on his lung 
disease.  If that were the case it will become steadily more 
apparent over the next 5-10 years and be more easily 
diagnosed at some point if calcifications appear along the 
pleural margins."

In response to the Board's request for a VHA advisory 
opinion in this matter, a VA Chief of Pulmonology opined in 
September 2008 that based upon the existing record, there 
was no objective evidence available to support a diagnosis 
of asbestosis or an asbestos-related disease, such as 
pleural or pulmonary parenchymal disease.  He stated that 
because the "data [are] insufficient to definitely determine 
whether [the Veteran has] any pulmonary function 
abnormalities that could be attributed to asbestosis," he 
suggested a "CT scan of the chest to definitely evaluate for 
asbestos related pleural or parenchymal disease."  He also 
noted that "[a] DLco would also provide additional useful 
information about a possible parenchymal component."  Based 
upon the VHA consultant's indication that further diagnostic 
studies were necessary to definitively establish whether the 
Veteran had any pulmonary function abnormalities that could 
be attributed to asbestos, the Board remanded the matter in 
December 2008 for additional development.

On March 2009 VA examination, the Veteran appeared in good 
health.  His heart had a normal sinus rate with no murmur, 
rubs, or premature ventricular contractions.  His lungs were 
completely clear with good breath sounds bilaterally, even 
on forced inspiration and expiration.  Pulmonary function 
tests revealed moderate obstructive lung defect with a 
normal diffusion capacity.  Forced expiratory volume in one 
second changed by 15 percent and forced expiratory flow 
during the middle half of the forced vital capacity changed 
by 24 percent; these results were interpreted as a 
significant response to bronchodilator.  Coast Guard veteran 
with alleged two-year history of heavy asbestos exposure; 
moderate COPD; and tobaccoism were diagnosed, and the 
Veteran was scheduled for a CT scan of the chest to evaluate 
for changes typical of asbestosis, including pulmonary 
fibrosis.  Such diagnostic testing was completed in May 
2009; the CT scan showed no remarkable interstitial 
fibrosis, pulmonary nodules, pneumonia, pleural effusion, or 
pericardial effusion.  The heart was normal; there was no 
pulmonary emboli.  Visible portions of the liver, spleen, 
and adrenal glands were unremarkable, and there was no hilar 
or mediastinal adenopathy.  An old, healed fracture of the 
right clavicle was noted.  The impression was that the May 
2009 CT scan of the chest was an essentially normal study.

While the Veteran is competent to testify as to symptoms he 
experiences, including respiratory symptoms such as 
shortness of breath, difficulty breathing, and coughing, his 
statements that he has asbestosis and/or an asbestos-related 
disease (other than COPD) and that such is related to his 
service are not competent evidence, as he is a layperson and 
lacks the training to opine regarding medical diagnosis and 
causation; these are questions medical in nature and not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Absent competent evidence of a current medical diagnosis of 
asbestosis and/or an asbestos-related disease other than 
COPD (service connection for which was previously denied), 
service connection for such disability cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for asbestosis and/or an asbestos-related 
disease other than COPD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


